 


110 HRES 245 EH: Recognizing the religious and historical significance of the festival of Diwali.
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 245 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
Recognizing the religious and historical significance of the festival of Diwali. 
 
 
Whereas Diwali, a festival of great significance to Indian Americans and South Asian Americans, is celebrated annually by Hindus, Sikhs, and Jains throughout the United States; 
Whereas there are nearly 2,000,000 Hindus in the United States, of which approximately 1,250,000 are of Indian and South Asian origin; 
Whereas the word Diwali is a shortened version of the Sanskrit term Deepavali, which means a row of lamps; 
Whereas Diwali is a festival of lights, during which celebrants light small oil lamps, place them around the home, and pray for health, knowledge, and peace; 
Whereas celebrants of Diwali believe that the rows of lamps symbolize the light within the individual that rids the soul of the darkness of ignorance; 
Whereas Diwali, falling on the last day of the last month in the lunar calendar, is celebrated as a day of thanksgiving and the beginning of the new year for many Hindus; 
Whereas for Hindus, Diwali is a celebration of the victory of good over evil; 
Whereas for Sikhs, Diwali is feted as the day that the sixth founding Sikh Guru, or revered teacher, Guru Hargobind, was released from captivity by the Mughal Emperor Jehangir; and 
Whereas for Jains, Diwali marks the anniversary of the attainment of moksha or liberation by Mahavira, the last of the Tirthankaras, who were the great teachers of Jain dharma, at the end of his life in 527 B.C.: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the religious and historical significance of the festival of Diwali; and 
(2)requests the President to issue a proclamation recognizing Diwali. 
 
Lorraine C. Miller,Clerk.
